Title: To Benjamin Franklin from John Adams, 25 October 1781
From: Adams, John
To: Franklin, Benjamin


Sir,
Amsterdam Octr. 25th. 1781.
I have the honor to inclose a Copy of a Letter I yesterday recieved from Corunna. I communicate it to your Excellency in Confidence. The Writer is a particular Friend of yours. He has so good an Heart, and is so amiable a Man, that I would not expose him to the Resentment of any of the Gentlemen, and therefore pray your Excellency to keep his Letter secret. Yet his Opinion deserves some Attention. There are some Dutch Gentlemen on board the South Carolina, one of whom has written to his Friends much to the same purpose I am told, and adds; that Gillon did not cruise but was detained by contrary Winds.
Gillon when he first came to Europe brought Letters to me from Mr. Middleton and Mr. Rutledge, recommending him in very strong terms as a Man of Honor and a firm Friend to America, who had been prevailed upon to leave his Home and an independent Fortune for the sake of serving the State. Since I have been in Holland, I found his Reputation here very good, and he had many Friends, among whom were several of very considerable Note and Importance, and I have never observed or heard of any dishonorable Conduct until his departure. I have considered him as having been trained on from Step to Step, and from one mifortune, Perplexity and Disappointment to another, until he had incurred an enormous Expence beyond his means. I never suspected him of any design like that suggested by Jackson and still I cannot but hope, that the Suggestion proceeds from too much Warmth.
It is a most ruinous and affecting Affair, for I see nothing but the Ruin of the Ship, as well as the loss of the Goods left here. What can be done to prevent the one or the other.
I have the honor to be with great Respect, Sir, your most obedient and most humble Servant.
John Adams.
His Excellency Benjamin Franklin Esqr.
 
Notation: J Adams Octr 25. 1781
